In this cause Mr. Chief Justice TERRELL, Mr. Justice ELLIS and Mr. Justice STRUM are of the opinion that the order appealed from should be affirmed, while Mr. Justice WHITFIELD, Mr. Justice BROWN and Mr. Justice BUFORD are of the opinion that the said order should be reversed. When it appears that the members of the Court are permanently and equally divided in *Page 549 
opinion as to whether an order should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the order should be affirmed. Therefore, it is considered, ordered and decreed that the order of the circuit court in this cause be and the same is hereby affirmed on the authority of State ex rel. Hampton v. McClung,47 Fla. 224, 37 So. R. 51.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.